                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA          )
                                  )
          v.                      )
                                  )     1:13CR435-1
BRIAN DAVID HILL                  )
          Defendant.              )

                                   ORDER
     This matter is before the court on the Defendant’s motion to

continue the Supervised Release Revocation Hearing scheduled for

August 9, 2019.     (Doc. 182.)    The Government does not oppose this

motion.

     The court finds that such a continuance is necessary in order

for counsel for Defendant to have adequate time in which to prepare

for the revocation hearing.

     IT IS THEREFORE ORDERED that the Defendant’s motion for a

continuance is GRANTED, and the Defendant’s supervised release

violation hearing is rescheduled to September 12, 2019, at 2:00 p.m.

in Courtroom 2 in Winston-Salem, North Carolina.




                                           /s/   Thomas D. Schroeder
                                        United States District Judge



July 23, 2019




       Case 1:13-cr-00435-TDS Document 183 Filed 07/23/19 Page 1 of 1
